Exhibit REGISTRATION RIGHTS AGREEMENT This Registration Rights Agreement (the “Agreement”) is made and entered into as of December 30, 2008 by and among Atlas Mining Company, an Idaho corporation (the “Company”), and the holders of 10% PIK-Election Convertible Notes due 2018 (the “Notes,” which term shall include any PIK Notes)forth on Exhibit A hereto (each an “Investor” and collectively the “Investors”). RECITALS A.The Notes are convertible into common stock (the “Common Stock”) of the Company upon certain conditions as set forth in the Notes. B.The Company and the Investors have agreed that the Investors will be granted certain registration and other rights with respect to the Common Stock issued upon conversion of the Notes all as more fully set forth herein. NOW, THEREFORE, in consideration of the foregoing recitals and the mutual promises hereinafter set forth, the parties hereto agree as follows: AGREEMENTS 1.INFORMATION 1.1Rule 144 Reporting.In order to provide the benefits of certain rules and regulations of the Commission, which may at any time permit the sale of the Registrable Securities (as defined below) to the public without registration, the Company agrees, following the conversion of the Notes, to use all reasonable efforts to: (a)Make and keep public information available, as those terms are understood and defined in Rule 144 under the Securities Act (as defined below), at all times after the date of this Agreement; (b)File with the Commission in a timely manner all reports and other documents required of the Company under the Securities Act and the 1934 Act (as defined below); and (c)So long as any Investor owns all or any portion of the CommonStock or any Registrable Securities, furnish to such holder forthwith upon request a written statement by the Company as to its compliance with the reporting requirements of said Rule 144, and of the Securities Act and the 1934 Act, a copy of the most recent annual or quarterly report of the Company, and such other reports and documents of the Company as the Investor may reasonably request in availing itself of any rule or regulation of the Commission allowing the Investor to sell any such securities without registration. 2.REGISTRATION RIGHTS 2.1Definitions.For purposes of this Section2: (a)Registration.The terms “register,” “registered,” and “registration” refer to a registration effected by preparing and filing a registration statement in compliance with the Securities Act, and the declaration or ordering of effectiveness of such registration statement. (b)Registrable
